Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
11, 2014




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00636-CV


                  CAREFUSION CORPORATION, Appellant

                                         V.

RICHARD L. GUINN, INDIVIDUALLY AND AS CO-REPRESENTATIVE
 OF THE ESTATE OF BENJAMIN E. GUINN AND CONNIE A. GUINN,
INDIVIDUALLY AND AS CO-REPRESENTATIVE OF THE ESTATE OF
               BENJAMIN E. GUINN, Appellees

                     On Appeal from the 412th District Court
                            Brazoria County, Texas
                          Trial Court Cause No. 62850


                 MEMORANDUM                      OPINION

      This is an appeal from a judgment signed July 3, 2013. On March 3, 2014,
the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.
                                                PER CURIAM

Panel consists of Justices McCally, Busby and Donovan.